Mrs. Stubbs says, in substance: I give my husband my homestead farm provided he takes care of my son; and on my husband's death, my son is to have one thousand dollars out of the above property — not one thousand dollars and his board and clothes. It is probable, therefore, that she intended her son to have his board and clothes as long as her husband lived and one thousand dollars upon her husband's death. The plaintiff is advised that the farm is not charged with Bailey's support.
Exception sustained.
All concurred. *Page 185